Citation Nr: 9929046	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected degenerative disc 
disease at C4-5, with fusion of C5-6.  

4.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected degenerative joint 
disease of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1979 to January 
1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
which, in part, granted service connection for degenerative 
disc disease of the cervical spine and degenerative joint 
disease of the left shoulder, each separately rated 10 
percent disabling, effective from February 1, 1995, and 
denied service connection for right and left knee 
disabilities.  

By rating action in January 1996, the RO, in part, granted 
increased ratings to 30 percent for the service-connected 
cervical spine disorder, and to 20 percent for the service-
connected left shoulder disability, both effective from 
February 1, 1995.  The Board remanded the appeal to the RO 
for additional development in April 1998.  

The issues of increased ratings for the service-connected 
cervical spine and left shoulder disabilities are the subject 
of the remand portion of this document.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's symptoms of chronic bilateral knee pain in 
service were at least as likely as not early manifestations 
of internal derangement, first diagnosed in 1995.  

CONCLUSIONS OF LAW

1.  The veteran's internal derangement of the left knee is 
due to disease or injury which was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).  

2.  The veteran's internal derangement of the right knee is 
due to disease or injury which was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records show complaints of bilateral knee 
pain on a couple of occasions during service, beginning 
around 1987.  While the veteran was still in service in 
December 1994, he signed an application for compensation 
benefits which was received by the VA less than one week 
after his service discharge.

A general medical examination was conducted in March 1995.  
The examination.  There was no mention of the knees.  When 
examined by VA in August 1995, the veteran reported a 
generalized, chronic pain throughout his body, which the 
examiner indicated was consistent with fibromyalgia.  No 
specific findings or abnormalities referable to the veteran's 
knees were noted.  

A private medical report from M. Kent, M.D., dated in 
September 1995, noted a history of bilateral knee pain since 
1986.  The veteran reported pain and popping in both knees, 
and that his knees felt like they were going to "give out" 
from under him.  On examination, the veteran's knees were 
tender to palpation of the patella.  The veteran had full 
extension with flexion to 110 degrees.  The examiner noted 
popping and crepitus in the patellofemoral joint, but no 
instability.  The diagnoses included internal derangement of 
both knees, probable patellofemoral arthritis or torn 
meniscus.  The examiner indicated that the veteran should 
have an orthopedic evaluation, and would probably need 
arthroscopic surgery on both knees.  

When examined by VA in December 1995, the veteran complained 
of pain and popping in both knees on standing, more so on the 
left, and that cold weather aggravated his symptoms.  On 
examination, there was minimal crepitus in his left knee and 
none in the right.  There was no laxity of the collateral or 
cruciate ligaments.  X-ray studies were within normal limits, 
and there was no evidence of significant degenerative disease 
in either knee.  The osseous structures were intact.  The 
assessments included minimal degenerative joint disease of 
the knees.  

On VA orthopedic examination in June 1998, the veteran 
continued to express complaints of pain, popping and locking 
in his knees.  He denied any history of swelling or any 
specific injury to either knee.  On examination, the veteran 
had full extension in both knees with flexion possible to 130 
degrees, bilaterally.  There was no evidence of effusion or 
instability, though there was some anterior knee pain.  
Patellar tilt was positive with two to three quadrants of 
excursion.  X-ray studies of the knees were normal.  The 
impressions included early cartilage disorder of both knees 
without any evidence of radiographic deterioration.  

A VA neurological examination of the veteran's lower 
extremities in September 1998 was essentially normal.  The 
veteran could stand on his toes and heels without difficulty, 
and he had normal bulk, tone, and strength in the lower 
extremities.  The examiner indicated that he had reviewed the 
entire claims folder, including recent x-ray studies of the 
veteran's knees which were interpreted as normal.  The 
examiner concluded that while x-ray studies were negative for 
any evidence of arthritis, the veteran's bilateral knee pain 
was consistent with degenerative joint disease.  

Analysis

As an initial matter, the Board notes that the veteran's 
claim for service connection for bilateral knee disabilities 
are well-grounded within the meaning of 38 U.S.C.A. § 5107, 
and that all relevant facts have been properly developed in 
accordance with this provision.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In this regard, there is evidence of knee 
problems during service, at approximatgely the time of 
discharge and thereafter.

It should be noted that in order for consideration to be 
given to a claim of entitlement to service-connection, there 
must be a showing that a particular injury or disease 
resulting in disability was incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, VA Regulations provide that:  

With chronic disease shown as such in 
service (or within the presumptive period 
under § 3.307) so as to permit a finding 
of service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.  This rule does not mean that any 
manifestation of joint pain, any 
abnormality of heart action or heart 
sounds, any urinary findings of casts, or 
any cough, in service will permit service 
connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, 
first shown as a clear-cut clinical 
entity, at some later date.  For the 
showing of chronic disease in service 
there is required a combination of 
manifestations sufficient to identify the 
disease entity, and sufficient 
observation to establish chronicity at 
the time, as distinguished from merely 
isolated findings or a diagnosis 
including the word "Chronic."  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary 
showing of continuity. Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  

38 C.F.R. § 3.303(b) (1998).  

Service connection may be granted for any 
disease diagnosed after discharge, when 
all the evidence, including that 
pertinent to service, establishes that 
the disease was incurred in service.  
Presumptive periods are not intended to 
limit service connection to diseases so 
diagnosed when the evidence warrants 
direct service connection.  

38 C.F.R. § 3.303(d) (1998).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In reviewing the evidentiary record, the Board finds that the 
evidence of record is at least in equipoise that the 
veteran's bilateral knee disorder had its onset in service.  
A claim for compensation for the knees was received within 
one week after service discharge.  A private physician, 
within one year of the veteran's discharge from service 
(September 1995), indicated that internal derangement of both 
knees, probably patellofemoral arthritis or torn meniscus, 
was a likely diagnosis.  A VA examiner in December 1995 made 
a similar conclusion.  Likewise, a VA orthopedic examiner in 
June 1998 indicated that while x-ray studies of the veteran's 
knees were normal, his symptoms were probably early 
manifestations of cartilage disorder.  As the veteran had 
complaints of knee pain in service which continued 
postservice, the Board finds it reasonable to conclude that 
the veteran's knee symptoms in service were early 
manifestations of his current knee disorder.  Accordingly, 
service connection for internal derangement of the left and 
right knee is warranted.  


ORDER

Service connection for internal derangement of the left and 
right knee is granted.  


REMAND

As noted above, the Board remanded the issues of increased 
ratings for the veteran's service-connected cervical spine 
and left shoulder disabilities to the RO for additional 
development in April 1998.  Although the veteran was examined 
by VA in June and September 1998, the Board finds that the 
examinations did not comply with the directives of the 
Board's previous remand.  

The Board directed that an examination be conducted which met 
the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
concerning the degree of functional impairment or industrial 
incapacity due to pain on use, weakness, excess fatigability, 
or incoordination.  The Board specifically requested that the 
orthopedic examiner express the degree of functional 
impairment found in terms of the degree of additional range-
of-motion loss or ankylosis due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  This was not accomplished.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holding in that 
case was precedential, to be followed in all cases presently 
in remand status.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

Lastly, by rating action in November 1996, the RO denied, in 
part, service connection for post-traumatic stress disorder 
(PTSD) and chronic fatigue syndrome, and found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for refractive error.  The veteran was 
notified of this decision by letter dated November 15, 1996.  
In a letter received on November 18, 1997, the veteran 
expressed dissatisfaction with the November 1996 rating 
action.  The Board noted this development when the appeal was 
remanded in April 1998, and referred the matter to the RO for 
appropriate action.  On review of the evidentiary record, it 
does not appear that any action was undertaken by the RO on 
this matter.  While these issues are not inextricably 
intertwined with the issues on appeal, the RO has not issued 
a statement of the case (SOC) on these matters, which must be 
done.  38 C.F.R. § 19.26 (1999).  In this regard, a notice of 
disagreement confers the Board with jurisdiction to address 
the issue in question.

Although further delay is regrettable, the veteran must be 
afforded another VA examination which fully complies with the 
Board's instructions below.  To ensure that VA has met its 
duty to assist the claimant in developing the facts pertinent 
to his claim, the case is REMANDED to the RO for the 
following development:  

1.  The RO should provide the veteran and 
his representative with a Statement of 
the Case on the issues of service 
connection for PTSD, service connection 
for chronic fatigue syndrome, and whether 
new and material evidence has been 
submitted to reopen the claim of service 
connection for refractive error.  The 
veteran should be informed that he must 
filed a substantive appeal with regard to 
these issues if he wishes to continue an 
appeal on these matters.  The parties 
should then be given the opportunity to 
respond thereto.  

2.  The RO should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected cervical spine and left 
shoulder disabilities since September 
1998.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, as well as any VA 
clinical records not already of record 
and associate them with the claims 
folder.  

3.  The veteran should be afforded a VA 
orthopedic and neurologic examinations to 
determine the current severity of his 
service-connected cervical spine and left 
shoulder disabilities.  The claims folder 
and a copy of this REMAND must be made 
available to the examiners for review.  
All indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  The 
examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  

The orthopedic examiner should determine 
as follows:  

	I.  The examiner should note 
normal range of motion of the 
cervical spine, and any limitation 
of motion in the veteran's cervical 
spine and left shoulder.  

	II.  The examiner should be 
asked to determine whether the 
cervical spine and left shoulder 
exhibit weakened movement, excess 
fatigability or incoordination 
attributable to the service 
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion 
or favorable, intermediate or 
unfavorable ankylosis. 

	III.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
cervical spine and left shoulder are 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  The findings 
should be typed or otherwise 
recorded in a legible manner for 
review purposes.  


The neurological examiner should 
determine as follows:  

I.  Does the veteran have 
persistent symptoms compatible with 
cervical neuropathy, characteristic 
pain, demonstrable muscle spasm, or 
other neurological findings 
appropriate to the site of the 
diseased disc?  

II.  Does the veteran have 
attacks of cervical neuropathy; and 
if so, are the attacks recurring?  
Is there intermittent relief or 
little intermittent relief?  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998).  

5.  Following completion of the 
foregoing, the RO should again review the 
veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

